Citation Nr: 0727736	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Seattle, Washington


THE ISSUE

Entitlement to a initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1951 to February 1954.  He had 
service in the Korean conflict, during which he received 
the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by 
the RO.

In May 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of 
this decision.

In August 2007, the Veterans Law Judge granted the 
veteran's motion to have his case advanced on the Board's 
docket due to his advanced age.  See 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

Since service connection became effective April 10, 2003, 
the veteran's PTSD has been manifested primarily by 
emotional lability with periods of sadness and weeping; 
mild memory loss; and avoidance of reminders of the 
associated trauma and has been productive of mild to 
moderate impairment.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim for an initial rating in excess of 30 
percent for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In a letter, dated in August 2006, the RO informed the 
veteran that in order to establish an increased rating 
for PTSD, the evidence had to show that such disability 
had gotten worse.

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information 
and evidence that VA would seek to provide, such as 
records held by Federal agencies; (3) the information and 
evidence that the veteran needed to provide, such as 
employment records and records of his treatment by 
private health care providers; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the 
claim for an increased rating for PTSD was not sent to 
the veteran until after the February 2003 rating action 
in which service connection for PTSD was granted and the 
30 percent rating was assigned.  Moreover, that rating 
was confirmed and continued by the RO the following 
month.  Nevertheless, any defect with respect to the 
timing of the duty to assist notice was harmless error.  

In order to cure a notice timing defect, a compliant 
notice must be issued followed by the readjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  

Not only did the August 2006 notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, it informed the veteran that a disability rating 
and an effective date for the award of benefits would be 
assigned if the benefits sought on appeal were awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Moreover, the RO granted the veteran additional time to 
develop the record.  The veteran and his representative 
submitted argument in support of the veteran's appeal, 
and the RO received a substantial amount of evidence.  

Prior to August 2006, evidence on file consisted of a May 
2002 statement from the veteran's wife; records and 
statements from the Vet Center, reflecting the veteran's 
treatment from November 2001 through November 2005; VA 
outpatient records, reflecting the veteran's treatment 
from January 2002 through September 2003; and reports of 
VA psychiatric examinations, performed in August 2002 and 
February 2006.  

Following the August 2006 notice, the RO received VA 
outpatient records, reflecting the veteran's treatment 
from June 2006 through April 2007; the report of a VA 
psychiatric examination, performed in February 2007; and 
additional records and statements from the Vet Center, 
reflecting the veteran's treatment through May 2007.   

The veteran also had an opportunity to present his case 
at a May 2007 hearing before the undersigned Veterans Law 
Judge.  As a result of that hearing, the Veterans Law 
Judge left the record open for the submission of 
additional information and evidence.  In response, the 
veteran submitted records reflecting his treatment from 
January 2003 through May 2007, at or through the 
University of Washington.  

In light of the foregoing, the Board is of the opinion 
that the veteran has had ample opportunity to participate 
in the development of his appeal.  Such opportunity 
eliminates the possibility of prejudice in deciding the 
veteran's appeal and ensures the essential fairness of 
the decision.

Indeed, after reviewing the record, the Board finds that 
VA has met its duty to assist the veteran in the 
development of evidence necessary to support his claim.  
It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by 
VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to the issue of an increased rating for PTSD.  
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  
II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the Diagnostic Codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 
C.F.R. Part 4 (2006).  

PTSD is rated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

The RO's February 2003 decision on appeal, which granted 
entitlement to service connection for PTSD and assigned a 
30 percent rating was an initial rating award.  

When an initial rating award is at issue, a practice 
known as "staged" ratings may apply.  That is, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Nevertheless, the Board has reviewed all evidence of 
record pertaining to the history of the service-connected 
PTSD.  38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In this case, the preponderance of the evidence shows 
that the veteran's PTSD is manifested primarily by 
emotional lability with periods of sadness and weeping; 
mild memory loss; and avoidance of reminders of the 
associated trauma.  The VA treatment record, dated in 
January 2002, and the reports of the VA psychiatric 
examinations show that his GAF ranges from 55 to 65.  

The score on the veteran's GAF (Global Assessment of 
Functioning) Scale is significant in properly evaluating 
the level of impairment caused by PTSD.   That scale is 
found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The nomenclature in DSM IV has been specifically adopted 
by VA in the evaluation of mental disorders. 38 C.F.R. §§ 
4.125, 4.130 (2006).    

A GAF score of 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with 
some meaningful interpersonal relationships.  DSM IV at 
32.

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  Id.; see Carpenter v. Brown, 240, 242 
(1995).  

Thus, the veteran's GAF reflects a mild to moderate 
degree of impairment due to PTSD.  Although the veteran's 
counselor, a readjustment counseling therapist, at the 
Vet Center considers the veteran essentially unemployable 
due to PTSD, the preponderance of the evidence shows that 
the veteran's level of impairment does not more nearly 
reflect the criteria for a rating higher than 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 9411.  

Indeed, the veteran does not demonstrate the schedular 
criteria for the next higher rating.  Generally, he does 
not present a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Rather, the veteran is coherent, responsive, and well-
oriented, and he maintains good grooming and personal 
hygiene.  His thinking is logical and goal-directed, and 
he does not present any delusions or hallucinations, nor 
does he express any homicidal or suicidal ideas.  

In this regard, a review of the evidence during the 
appeal period reflects that the veteran was examined by 
VA in August 2002, at which time mental status evaluation 
revealed that he was oriented, well groomed, had adequate 
fund of knowledge, organized speech, and no indication of 
a delusional disorder or organicity.  His mood was 
pleasant but tearful when discussing stressors.  
Reportedly he was retired from his job and receiving 
Social Security benefits.  He avoided traumatic stimuli, 
and had episodic sleep disturbance, and a mild restricted 
range of affect, as well as mild irritability and 
vigilance.  The symptoms were felt by the examiner to be 
of mild to moderate severity.  The GAF score was 55-60.

VA outpatient records dated during the period from 2003 
to 2005  reflect some improvement in symptoms with the 
use of prescribed medication, although the veteran 
periodically experienced sadness and crying episodes.  He 
was encouraged to take his medication with more 
regularity since doing so would result in less 
irritability, fewer crying spells, and better sleep.  

At the time of VA examination in February 2006, it was 
noted that the veteran continued to endorse such symptoms 
as weeping and sad mood, avoidance of public events, 
persistent recollections of stressors, distressing 
dreams, and physiological reactivity to traumatic events.  
However, mental status evaluation was essentially normal 
with the exception of the veteran's reluctance to discuss 
traumatic events.  The examiner noted that the GAF score 
was 65, that the veteran had occasional inference in 
performing the activities of daily living, and that while 
his prognosis is good, he needed to cooperate more with 
the tailoring of his medications to improve symptoms.

At the time of another VA examination, in February 2007, 
the examiner noted that a review of the veteran's records 
had been undertaken.  According to the veteran, since 
developing his mental condition, there had been major 
changes in his daily activities, such decreased appetite, 
less enjoyment of activities, loss of energy, decreased 
concentration, and psychomotor retardation.  During 
examination, there was some evidence of difficulty 
understanding complex commands, signs of suspiciousness, 
mild memory impairment.  There were symptoms indicative 
of PTSD.  The examiner noted that the veteran's symptoms 
appeared to have worsened slightly since the last 
examination.  The GAF score was 60.

Records from the University of Washington, Federal Way 
Clinic, covering the period from January 2003 to May 
2007, do not reflect any treatment for psychiatric 
symptoms, although these indicate that the veteran was 
being treated by VA with medication.  These records 
describe the veteran as being in no acute distress, 
pleasant and apparently healthy.  In April 2004, on a 
depression screening, the veteran reported that he was 
depressed most of the time; in July 2005, he denied 
depression.  On the latter occasion he stated that he 
felt well and did not regularly use the medication 
prescribed by VA.  

Under such circumstances, the Board finds that the 
preponderance of the competent evidence of record 
supports a 30 percent rating, and no more, for the 
veteran's PTSD.

In arriving at this decision, the Board has considered 
the possibility of assigning staged ratings.  However, 
the degree of impairment due to PTSD has been generally 
consistent since April 2002, the date that the 30 percent 
rating for PTSD became effective.  Accordingly, staged 
ratings will not be assigned.  Fenderson.


ORDER

An initial rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


